DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges the following data:
Parent Data	
17585568, filed 01/27/2022 claims foreign priority to 2021-012260, filed 01/28/2021.
Information Disclosure statements
The information disclosure statements (IDS) were submitted and filed on 01/27/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Takatsu et al (US 2013/0194633) in view of Kouno (US 2016/0173709).
Regarding claim 1, Takatsu et al discloses information processing system (fig. 1 item 1, printing system), comprising processing circuitry configured to (image forming apparatus 22 of printing system 1 receives print job data to output from terminal 21, would be obvious to have at least a CPU (circuitry) [0033]-[0042]): 
accept a job requesting print output of print data from an information terminal (image forming apparatus 22 of printing system 1 receives print job data to output from terminal 21, [0033]-[0042]): 
determine one or more printing companies having a printing machine that can execute a job among a plurality of printing companies, based on a state of a printing machine held by each one of the plurality of printing companies and a content of the job (fig. 5, system determines printing condition of companies A, B, C and D printers located in various location Japan and USA that can execute a job among a plurality of companies A, B, C and D printers, based on the companies A, B, C and D printers printing condition holding print jobs to print, [0065]-[0071]); and 
Takatsu et al does not specifically disclose concept of transmit information of the one or more printing companies determined to the information terminal to display the information on the information terminal.
However, Kouno specifically teaches concept of transmit information of the one or more printing companies determined to the information terminal to display the information on the information terminal (fig. 5, MFP 10 of company transmits preview information to information terminal 50 to preview on its display preview, [0113]-[0139])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Takatsu et al with concept of transmit information of the one or more printing companies determined to the information terminal to display the information on the information terminal of Kouno.  One of ordinary skill in the art would have been motivated to make this modification in order to improve performing print output of electronic document, (Kouno, [0006])

Regarding claim 2, Takatsu et al discloses information processing system (fig. 1 item 1, printing system), wherein the processing circuitry is configured to: 
confirm a printing company selected by the information terminal, among the one or more printing companies determined as a printing company that executes the job (terminal 21 selects from one the plurality of companies A, B, C, and D to execute print job, [0033]-[0036], [0065]-[0071]): and 
distribute the job to a print controller of the printing company confirmed (select one the plurality of companies A, B, C, and D printer to printing print job, [0033]-[0036], [0065]-[0071]).

Regarding claim 3, Takatsu et al discloses information processing system (fig. 1 item 1, printing system), wherein the processing circuitry is configured to: 
acquire statistical information from each printing machine held by each of the plurality of printing companies, the statistical information being related to operation and maintenance of each printing machine (fig. 5, system collects, analyzes, presents, and interprets data information from companies A, B, C, and D tables, the data information collected, analyzed, presented and interpreted are related to operation and maintenance of companies A, B, C, and D printers, [0033]-[0036], [0065]-[0071]): and 
determine the one or more printing companies having the printing machine that can execute the job among the plurality of printing machines, based on the statistical information acquired (fig. 5, system determines printing condition of companies A, B, C and D printers located in various location Japan and USA that can execute a job among a plurality of companies A, B, C and D printers, based on the companies A, B, C and D printers printing condition holding print jobs to print, based on data information collected, analyzed, presented and interpreted, [0033]-[0036], [0065]-[0071]).

Regarding claim 4, Takatsu et al discloses information processing system (fig. 1 item 1, printing system), wherein the statistical information includes any one of an operation rate of a printing machine held by each of the plurality of printing companies, a maintenance status indicating whether maintenance has been performed on the printing machine held by each of the plurality of printing companies, and a preparation efficiency indicating a length of preparation time with respect to a printing time of a job executed on the printing machine held by each of the plurality of printing companies (the data information collected, analyzed, presented and interpreted includes of one of time necessary to start and output print files from the companies A, B, C and D printers efficiently, [0042], [0053]-[0054]).

Regarding claim 5, Takatsu et al discloses information processing system (fig. 1 item 1, printing system), wherein the processing circuitry is configured to determine the one or more printing companies having the printing machine that can execute the job among the plurality of printing companies, based on characteristic: information indicating characteristics of the plurality of printing companies (fig. 5, system determines printing condition of companies A, B, C and D printers located in various location Japan and USA that can execute a job among a plurality of companies A, B, C and D printers, based on the companies A, B, C and D printers printing condition holding print jobs to print, [0065]-[0071]).

Regarding claim 6, Takatsu et al discloses information processing system (fig. 1 item 1, printing system), 
wherein the processing circuitry is configured to notify the information terminal of information indicating a progress state of the job accepted in response to a request from the information terminal (sends information indicating the supported format to the print job management apparatus 32 to process printing using the print condition based on user request, [0048]-[0050]).

Regarding claim 7, Takatsu et al discloses information processing system (fig. 1 item 1, printing system), 
wherein the processing circuitry is configured to accept the job from the information terminal via an application programming interface (API) (image forming apparatus 22 of printing system 1 receives print job data to output from terminal 21 via an application programming interface (API) [0033]-[0042]), and 
Takatsu et al does not specifically disclose concept of wherein the processing circuitry is configured to transmit information of the one or more printing companies determined to the information terminal as a response to the API.
However, Kouno specifically teaches concept of wherein the processing circuitry is configured to transmit information of the one or more printing companies determined to the information terminal as a response to the API (fig. 5, MFP 10 of company transmits preview information to information terminal 50 to preview on its display preview based on the API, [0113]-[0139])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Takatsu et al with concept of wherein the processing circuitry is configured to transmit information of the one or more printing companies determined to the information terminal as a response to the API of Kouno.  One of ordinary skill in the art would have been motivated to make this modification in order to improve performing print output of electronic document, (Kouno, [0006])

Regarding claim 8, Takatsu et al discloses information processing system (fig. 1 item 1, printing system), further comprising a storage device, 
wherein the processing circuitry is configured to (image forming apparatus 22 of printing system 1 receives print job data to output from terminal 21, would be obvious to have at least a CPU (circuitry) is configured to [0033]-[0042]): 
receive, from the information terminal, an evaluation value for a printing company having been requested to execute a job in the past (image forming apparatus 22 of printing system 1 receives print job data to output from terminal 21, [0033]-[0042]): 
calculate a new evaluation value based on the evaluation value received and a current evaluation value of the printing company having been requested (fig. 5, system determines printing condition of companies A, B, C and D printers located in various location Japan and USA that can execute a job among a plurality of companies A, B, C and D printers, based on the companies A, B, C and D printers printing condition holding print jobs to print, [0065]-[0071]): and 
store the new evaluation value in the storage device in association with the printing company having been requested (system at least one of the printing conditions in the storage device in association with the printing companies A, B, C and D having been requested, [0041]-[0048], [0065]-[0071]).

Regarding claim 9, Takatsu et al discloses information processing system (fig. 1 item 1, printing system), 
wherein the processing circuitry is configured to include the evaluation value corresponding to the one or more printing companies in the information of the one or more printing companies determined (fig. 5, system determines printing condition of companies A, B, C and D printers located in various location Japan and USA that can execute a job among a plurality of companies A, B, C and D printers, based on the companies A, B, C and D printers printing condition holding print jobs to print, [0065]-[0071]); and 
Takatsu et al does not specifically disclose concept of transmit the information to the information terminal.
However, Kouno specifically teaches concept of transmit the information to the information terminal (fig. 5, MFP 10 of company transmits preview information to information terminal 50 to preview on its display preview, [0113]-[0139])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Takatsu et al with concept of transmit the information to the information terminal of Kouno.  One of ordinary skill in the art would have been motivated to make this modification in order to improve performing print output of electronic document, (Kouno, [0006])

Regarding claim 10, Takatsu et al discloses information processing method (fig. 1 item 1, printing method), comprising: 
receiving a job requesting print output of print data from an information terminal (image forming apparatus 22 of printing system 1 receives print job data to output from terminal 21, [0033]-[0042]): 
determining one or more printing companies having a printing machine that can execute a job, among a plurality of printing companies, based on a state of a printing machine held by each one of the plurality of printing companies and a content of the job (fig. 5, system determines printing condition of companies A, B, C and D printers located in various location Japan and USA that can execute a job among a plurality of companies A, B, C and D printers, based on the companies A, B, C and D printers printing condition holding print jobs to print, [0065]-[0071]): and 
Takatsu et al does not specifically disclose concept of transmitting information of the one or more printing companies determined by the determining. to the information terminal. to display the information on the information terminal.
However, Kouno specifically teaches concept of transmitting information of the one or more printing companies determined by the determining. to the information terminal. to display the information on the information terminal (fig. 5, MFP 10 of company transmits preview information to information terminal 50 to preview on its display preview, [0113]-[0139])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Takatsu et al with concept of transmitting information of the one or more printing companies determined by the determining. to the information terminal. to display the information on the information terminal of Kouno.  One of ordinary skill in the art would have been motivated to make this modification in order to improve performing print output of electronic document, (Kouno, [0006])

Regarding claim 11, Takatsu et al discloses non-transitory computer-readable storage medium having instructions stored thereon which when executed by one or more processors, cause the one or more processors to execute (image forming apparatus 22 of printing system 1 receives print job data to output from terminal 21, would be obvious to have at least a non-transitory computer-readable storage medium having instructions stored thereon which when executed by one or more processors, cause the one or more processors to execute [0033]-[0042]):
receiving a job requesting print output of print data from an information terminal (image forming apparatus 22 of printing system 1 receives print job data to output from terminal 21, [0033]-[0042]): 
determining one or more printing companies having a printing machine that can execute a job, among a plurality of printing companies, based on a state of a printing machine held by each one of the plurality of printing companies and a content of the job (fig. 5, system determines printing condition of companies A, B, C and D printers located in various location Japan and USA that can execute a job among a plurality of companies A, B, C and D printers, based on the companies A, B, C and D printers printing condition holding print jobs to print, [0065]-[0071]): and 
Takatsu et al does not specifically disclose concept of transmitting information of the one or more printing companies determined by the determining, to the information terminal, to display the information on the information terminal.
However, Kouno specifically teaches concept of transmitting information of the one or more printing companies determined by the determining, to the information terminal, to display the information on the information terminal (fig. 5, MFP 10 of company transmits preview information to information terminal 50 to preview on its display preview, [0113]-[0139])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Takatsu et al with concept of transmitting information of the one or more printing companies determined by the determining, to the information terminal, to display the information on the information terminal of Kouno.  One of ordinary skill in the art would have been motivated to make this modification in order to improve performing print output of electronic document, (Kouno, [0006])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	 
/FRANTZ BATAILLE/Primary Examiner, Art Unit 2677